190 S.W.3d 630 (2006)
MONTAGE FOODS, INC., Respondent,
v.
JERUSALEM CAFE, INC., et al., Appellants.
No. WD 65252.
Missouri Court of Appeals, Western District.
May 9, 2006.
Eric G. Kraft, Overland Park, KS, Arguing on behalf of Appellant.
Gary Michael Steinman, Gladstone, MO, Arguing on behalf of Respondent.
Before JAMES M. SMART, JR., P.J., ROBERT G. ULRICH, and LISA WHITE HARDWICK, JJ.


*631 Order

PER CURIAM.
Appeal by Jerusalem Café, Inc., et al. of a judgment for Montage Foods, Inc., in a landlord-tenant dispute. Publication of a formal opinion would lack jurisprudential value. The judgment is affirmed pursuant to Rule 84.16(b). The motion for attorney's fees on appeal filed by Montage Foods, Inc., is granted. Montage is awarded $2,400.00 for total attorney's fees on appeal. The parties have been provided with a memorandum explaining the bases of the court's decision affirming the judgment of the trial court.